                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Curtis L. King,                        )                     C/A No. 0:18-2856-RBH-PJG
                                       )
                           Plaintiff,  )
                                       )
v.                                     )                     ORDER REGARDING
                                       )                  AMENDMENT OF COMPLAINT
M.E. Montouth; Aurther Burton; Brian   )
Sterling,                              )
                                       )
                           Defendants. )
_____________________________________ )

       The plaintiff, Curtis L. King, proceeding pro se, brings this civil rights action pursuant to 28

U.S.C. § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff has filed a self-styled complaint raising civil rights claims against officials at the

South Carolina Department of Corrections (“SCDC”). Plaintiff alleges the defendants failed to

sufficiently staff the prison to prevent overcrowding and ignored Plaintiff’s grievances notifying

SCDC officials that he was in danger. (ECF No. 1 at 1.) He also claims he was beaten and stabbed.

(Id.; ECF No. 1-1 at 1; ECF No. 1-4 at 1.) He claims the defendants have failed to protect him in

violation of the Eighth Amendment, and he seeks damages. (ECF No. 1 at 3.) Plaintiff also filed

a motion for a preliminary injunction in which he alleges SCDC confiscated all jackets and coats for




                                            Page 1 of 6
warmth and protection from inclement weather this spring in violation of the Eighth Amendment,

and seeks the court to order SCDC to reissue the jackets. (ECF No. 2 at 1.)

II.       Discussion

          A.     Standard of Review

          Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint pursuant to the procedural provisions of 28 U.S.C. § 1915A and the Prison

Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which requires the

court to review a complaint filed by a prisoner that seeks redress from a governmental entity or

officer or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir.

2009). Section 1915A requires a district court to dismiss the case upon a finding that the action is

frivolous, malicious, fails to state a claim on which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

          In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570. The reviewing court need only accept as true the

complaint’s factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555.

          This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal


                                              Page 2 of 6
construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

        Plaintiff expressly raises claims that the defendants violated his Eighth Amendment rights,

but Plaintiff does not specify a cause of action. In accordance with the court’s duty to liberally

construe pro se complaints, the court construes it as asserting causes of action pursuant to 42 U.S.C.

§ 1983 for multiple violations of the Eighth Amendment. A legal action under 42 U.S.C. § 1983

allows “a party who has been deprived of a federal right under the color of state law to seek relief.”

City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim

under § 1983, a plaintiff must allege: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed by a person acting under

the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       However, the court finds the Complaint fails to meet the federal pleading standards because

it lacks sufficient facts to support Plaintiff’s claim of constitutional violations. The Federal Rules

of Civil Procedure require that a pleading’s claim for relief contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. Here, Plaintiff’s

Complaint fails to include any facts that would show that the named defendants were personally

involved in the constitutional violations alleged by Plaintiff. See Iqbal, 556 U.S. at 676 (providing

that a plaintiff in a § 1983 action must plead that the defendant, through his own individual actions,

violated the Constitution); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an


                                             Page 3 of 6
individual to be liable under § 1983, it must be ‘affirmatively shown that the official charged acted

personally in the deprivation of the plaintiff’s rights.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d 926,

928 (4th Cir. 1977)). Also, Plaintiff fails to provide specific facts about the overcrowding, beating,

stabbing, or lack of jackets and coats that would show that these incidents rose to the level of a

constitutional deprivation. See Iqbal, 556 U.S. at 678 (stating Rule 8 does not require detailed

factual allegations, but it requires more than a plain accusation that the defendant unlawfully harmed

the plaintiff, devoid of factual support). And, as to Plaintiff’s claim that he has been deprived of

jackets and coats, Plaintiff has failed to specifically allege any injury.

        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the

deficiencies identified above.1 In a contemporaneously issued order, the court has provided Plaintiff

with instructions to bring this case into proper form for initial review and the issuance and service

of process. In that order are instructions to fill out the standard pro se prisoner complaint form

attached to the order. Plaintiff should use the attached complaint form to correct the deficiencies

identified in this order. If Plaintiff fails to file an amended complaint that corrects those deficiencies,

this action will be recommended for summary dismissal pursuant to 28 U.S.C. § 1915A.




        1
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A.

                                              Page 4 of 6
      IT IS SO ORDERED.

                                                   ___________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
November 29, 2018
Columbia, South Carolina

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 6 of 6
